                    Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                             Telephone: (212) 317-1200
New York, New York 10165                                                    Facsimile: (212) 317-1620
_________

jgottheim@faillacelaw.com

                                                           March 4, 2020

VIA ECF
Honorable Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:       Ponce Rodriguez v. 880 Dry Cleaners, Inc. (d/b/a Merit Cleaners), et al.
                    Case No. 19-cv-06500-JMF

Dear Judge Furman:

       This office represents Plaintiff in the above-referenced matter. On March 2, Defendants’
counsel, with Plaintiff’s counsel’s consent, filed a Joint Status Letter report requesting that the
Court adjourn the upcoming pre-trial conference by 30 days to allow Defendants to produce
documents, requested by Plaintiff’s counsel, bearing upon Defendants’ financial situation. It is
mutually understood that such documents are crucial for the proceeding of this matter, whether
toward (preferably) settlement or trial. Accordingly, Plaintiff’s counsel joined in this request.

       From Plaintiff’s perspective, on a more pressing basis, barring the Court’s granting of
Defendants’ request of March 2, this matter was, as of yesterday, scheduled for a pre-trial
conference on March 11. As that date posed a conflict for Plaintiff’s counsel, the undersigned
wrote a letter to the Court requesting an adjournment. In response thereto, the conference was
rescheduled for the afternoon of March 12.

        Unfortunately, I must now request another adjournment of the Pre-Trial Conference. On
the afternoon of March 12, I must attend a conference in New Jersey Superior Court in a state-
mandated pro-bono assignment, thus posing a conflict with this conference. As such, I respectfully
request that the Court reschedule this conference to a mutually-convenient date and time. I reaffirm
my consent, and preference, for the conference to be adjourned at 30 days as requested by Defense
counsel.

       This conference was originally scheduled for March 3. The Court, apparently sua sponte,
adjourned it to March 11, and then, at Plaintiff’s request, to March 12. Thus, this is Plaintiff’s
second request for an adjournment, the previous request having been granted. There is an
additional request for adjournment, contained in the March 2 Joint Status Report, which remains
pending. Based on conversation today with Defense counsel, barring the granting of the 30-day
adjournment requested in the Joint Status Report, Defendants do not object to the contingency
request presented in this letter.
Hon. Jesse M. Furman
March 4, 2020
Page 2 of 2


       I thank the Court for its understanding and attention to this matter.

       Respectfully submitted,

       /s/ Jordan Gottheim
       Jordan Gottheim, Esq.
       Attorney for Plaintiff

Cc: Defense Counsel (via ECF)



  To be clear, the Court adjourned the March 3rd conference because the parties failed to file
  their joint status letter until March 2, 2020, more than three days after the Court-ordered
  deadline. See ECF No. 38. In any event, the pretrial conference is ADJOURNED to April
  3, 2020, at 10:00 a.m. The Court notes that any future requests for an adjournment must
  — in accordance with the Court's Individual Rules and Practices — be filed as a letter
  motion on ECF and should not be buried in a routine status letter. Moreover, to avoid
  burdening the Court with multiple requests, any request for an adjournment should propose
  multiple dates and times that would work for both counsel. That said, the parties should
  not expect any additional adjournments of the April 3rd date, particularly since that was the
  date requested by the parties in their own untimely letter.

  The Clerk of Court is directed to terminate ECF No. 68. SO ORDERED.




  March 4, 2020
